DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electric heating system” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record, “electric heating system” has been interpreted according to the corresponding structure described at para. 0021, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelly (US 4987513) in view of Steckley et al. (US 2014/0358308 A1).
	As per claim 1, Shelley disclose a method comprising: detecting expiration of a dormant event at an appliance (col. 2, lines 52-53 re. recognizing restoration of power); initiating a randomized delay period in response to detecting expiration of the dormant event (col. 1, line 67 – col. 2, line 11; etc.); and initiating activation of the appliance following the randomized delay period (col. 2, line 6 re. reconnection of load to supply; etc.).  Shelley does not teach the appliance being a water heater appliance.  Steckley et al. teach an appliance random start-up delay in response to a line disturbance (para. 0050), and further wherein the appliance load may be a water heater (para. 0004, lines 17-18).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the random start-up method of Shelley in conjunction with a water heater since water heater are generally known household loads and, as such, one of ordinary skill in the art would clearly be motivated to stagger the start of water heaters start-up as simply a particular type of load for the purpose of reducing stress on the electrical grid.
	As per claim 2, Shelley discloses wherein the dormant event comprises a power-loss event (col. 1, lines 19-20, 50; etc.).
	As per claim 3, Shelley discloses wherein detecting expiration of a dormant event comprises receiving a demand signal (col. 6, line 14 re. activating signal; etc.).
 	As per claim 5, Shelley discloses wherein initiating the randomized delay period comprises calculating the randomized delay period as a randomized fraction of a set maximum delay (col. 1, lines 33-38 re. a maximum delay time of 200 seconds after which all loads are reconnected, and the randomized delay times are fractions thereof (10 secs., 20 secs., 30 secs., etc. which are all time fractions of 200 secs.)).
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelly (US 4987513) in view of Steckley et al. (US 2014/0358308 A1), and further in view of Isaacson (US 2007/0051819 A1).
	As per claim 4, Shelley do not disclose wherein the demand signal is a restricted-use signal.  Isaacson teach the concept of providing a restricted use signal to a water heater (see para. 0017 and claims 25 and 31 regarding the activation signal restricting operation to particular temperatures during Sabbath.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide such a restricted use activation signal within the context of Shelley for the purpose of operating the water heater in a manner that properly observes Sabbath requirements.
	As per claim 6, Shelley discloses wherein the randomized delay period is less than or equal to five minutes (maximum delay is 200 seconds, which is less than 5 minutes).
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelly (US 4987513) in view of Steckley et al. (US 2014/0358308 A1), and further in view of Roetker et al. (US 2013/0202277 A1).
	As per claims 7 and 8, Shelley does not disclose wherein initiating activation comprises directing a tank of the water heater appliance to an elevated temperature.  Further, while Steckley et al. teach the restarted load being a water heater, they do not particularly discuss the structure or operation of the water heater.  Roetker et al. teach a water heater wherein in operation the water in tank 20 is raised to an elevated temperature (claim 7), and further wherein the elevated temperature is above 32 degrees Celsius (claim 8)  (para. 0002, lines 6-8).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly raise the temperature within the water heater of the combined system of Shelley in view of Steckley et al. for the simple purpose of providing heated water for domestic use.
	As per claim 9, Shelley do not teach wherein initiating activation comprises directing power to a control panel. Roetker et al. disclose a demand response control panel 14 connected to home energy manager 40, which controls operation and energy use of the water heater (paras. 0031, 0033, etc.), including directing power to the control panel. mounted to the casing, wherein initiating activation comprises directing power to the control panel via line 50.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly use a home energy manager in conjunction with the water heater controls such that activation directs energy to a control panel for the purpose of efficiently controlling energy use, and further providing a control panel for user management of the water heater.
Claims 10-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roetker et al. (US 2013/0202277 A1) in view of Shelly (US 4987513).
	As per claim 10, Roetker et al. disclose  a water heater appliance comprising a casing 12: a tank disposed within the casing (Fig. 1, etc.), the tank defining an inlet and an outlet (Fig. 1: at connections with pipes 22 and 24, respectively); an inlet conduit 22 mounted to the tank at the inlet of the tank; an electric heating system in thermal communication with the tank to heat water within the tank (electric heaters 32 & 33); and a controller 48 in operative communication with the electric heating system (Fig. 1 shows connection; Figs. 2-5 show control algorithms), the controller being configured to initiate a responsive-heating cycle Controller 48 is a “demand response controller,” see para. 0031, etc.).  Roetker et al. do not teach the responsive heating cycle comprising detecting expiration of a dormant event at the water heater appliance, initiating a randomized delay period in response to detecting expiration of the dormant event, and initiating activation of the water heater appliance following the randomized delay period.  Shelley teaches a method comprising: detecting expiration of a dormant event at an appliance (col. 2, lines 52-53 re. recognizing restoration of power); initiating a randomized delay period in response to detecting expiration of the dormant event (col. 1, line 67 – col. 2, line 11; etc.); and initiating activation of the appliance following the randomized delay period (col. 2, line 6 re. reconnection of load to supply; etc.).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the controls of Shelley to the water heater of Roetker et al. for the purpose of preventing overload of the electric grid after a power outage.	
	As per claim 11, Roetker et al. do not teach wherein the dormant event comprises a power-loss event.  Shelley teaches wherein the dormant event comprises a power-loss event (col. 1, lines 19-20, 50; etc.).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the controls of Shelley to the water heater of Roetker et al. after a power outage for the purpose of preventing overload of the electric grid.	
	As per claim 12, Roetker et al. do not teach wherein detecting expiration of a dormant event comprises receiving a demand signal.  Shelley discloses wherein detecting expiration of a dormant event comprises receiving a demand signal (col. 6, line 14 re. activating signal; etc.).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide a demand signal to the system of Roetker et al. after a power outage for the same purpose of restarting the water heater after power has restored.
	As per claim 14, Roetker et al. do not teach wherein initiating the randomized delay period comprises calculating the randomized delay period as a randomized fraction of a set maximum delay.  Shelley teaches wherein initiating the randomized delay period comprises calculating the randomized delay period as a randomized fraction of a set maximum delay (col. 1, lines 33-38 re. a maximum delay time of 200 seconds after which all loads are reconnected, and the randomized delay times are fractions thereof (10 secs., 20 secs., 30 secs., etc. which are all time fractions of 200 secs.)).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide such randomized delay periods after a power outage to the system of Roetker et al. for the same purpose of preventing sudden overload of the electricity grid.	
	As per claim 15, Roetker et al. do not teach wherein the randomized delay period is less than or equal to five minutes.  Shelley teaches wherein the randomized delay period is less than or equal to five minutes (maximum delay is 200 seconds, which is less than 5 minutes).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide delay periods of less than 5 minutes for the purpose of effectively restoring operation quickly and efficiently.
	As per claims 16 and 17, Roetker et al. disclose wherein in operation the water in tank 20 is activated to an elevated temperature (claim 16), and further wherein the elevated temperature is above 32 degrees Celsius (claim 17)  (para. 0002, lines 6-8).
	As per claim 18, Roetker et al. disclose a demand response control panel 14 connected to home energy manager 40, which controls operation and energy use of the water heater (paras. 0031, 0033, etc.), including directing power to the control panel. mounted to the casing, wherein initiating activation comprises directing power to the control panel via line 50.  While Fig. 1 of Roetker et al. does not explicitly show the control panel being mounted on the water heater, such is considered a simple rearrangement of parts not affecting the functioning of the system that would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the purpose of locating the control panel for convenient user access.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roetker et al. (US 2013/0202277 A1) in view of Shelly (US 4987513), and further in view of Isaacson (US 2007/0051819 A1).
	As per claim 13, Roetker et al. do not teach wherein the demand signal is a restricted-use signal.  Isaacson teach the concept of providing a restricted use signal to a water heater (see para. 0017 and claims 25 and 31 regarding the activation signal restricting operation to particular temperatures during Sabbath.   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide such a restricted use activation signal within the context of Roetker as modified by Shelley for the purpose of operating the water heater in a manner that properly observes Sabbath requirements.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
	Brown et al. (US 6212894 B1) teach a microprocessor control for a heat pump water heater including random start delays (see claim 10, etc.).
	Hirst (US 2010/0072817) teach a grid responsive control device with randomize start of loads following a power outage (paras. 0125, 0339, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763